                                          Case 5:20-cv-05799-LHK Document 84 Filed 09/05/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING MOTION FOR
                                                                                            TEMPORARY RESTRAINING ORDER
                                  14             v.
                                                                                            Re: Dkt. No. 66
                                  15     WILBUR L. ROSS, et al.,
                                  16                    Defendants.

                                  17

                                  18          Plaintiffs National Urban League; League of Women Voters; Black Alliance for Just

                                  19   Immigration; Harris County, Texas; King County, Washington; City of Los Angeles, California;

                                  20   City of Salinas, California; City of San Jose, California; Rodney Ellis; Adrian Garcia; National

                                  21   Association for the Advancement of Colored People; City of Chicago, Illinois; County of Los

                                  22   Angeles, California; Navajo Nation; and Gila River Indian Community (collectively, “Plaintiffs”)

                                  23   sue Defendants Commerce Secretary Wilbur L. Ross, Jr.; the U.S. Department of Commerce; the

                                  24   Director of the U.S. Census Bureau Steven Dillingham, and the U.S. Census Bureau (“Bureau”)

                                  25   (collectively, “Defendants”) for violations of the Enumeration Clause and Administrative

                                  26   Procedure Act.

                                  27          Before the Court is Plaintiffs’ September 3, 2020 motion for a temporary restraining order

                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION FOR TEMPORARY RESTRAINING ORDER
                                          Case 5:20-cv-05799-LHK Document 84 Filed 09/05/20 Page 2 of 7




                                   1   (“TRO motion”), enjoining Defendants from implementing Defendants’ August 3, 2020 Replan,

                                   2   which shortens census data collection and processing timelines from the eight months set forth in

                                   3   the Defendants’ April 13, 2020 COVID-19 Plan to four months. Plaintiffs claim that the Replan’s

                                   4   shortened timelines will unlawfully harm the accuracy of crucial census data. Plaintiffs request

                                   5   that the TRO remain in effect for twelve days, until the September 17, 2020 hearing on Plaintiffs’

                                   6   motion for stay and preliminary injunction (“PI motion”).

                                   7          Temporary restraining orders “serv[e] the[] underlying purpose of preserving the status quo

                                   8   and preventing irreparable harm just so long as is necessary to hold a hearing, and no longer.”

                                   9   Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70 of Alameda

                                  10   Cty., 415 U.S. 423, 439 (1974); accord, e.g., E. Bay Sanctuary Covenant v. Trump, 932 F.3d 742,

                                  11   779 (9th Cir. 2018) (“a TRO ‘should be restricted to . . . preserving the status quo and preventing

                                  12   irreparable harm just so long as is necessary to hold a hearing and no longer”) (ellipsis in original).
Northern District of California
 United States District Court




                                  13          “‘[S]erious questions going to the merits’ and a balance of hardships that tips sharply

                                  14   towards the plaintiff can support issuance of a preliminary injunction [or TRO], so long as the

                                  15   plaintiff also shows that there is a likelihood of irreparable injury and that the injunction [or TRO]

                                  16   is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011);

                                  17   accord Short v. Brown, 893 F.3d 671,675 (9th Cir. 2018) (holding that these factors are “on a

                                  18   sliding scale”). Thus, “when the balance of hardships tips sharply in the plaintiff’s favor, the

                                  19   plaintiff need demonstrate only ‘serious questions going to the merits.’” hiQ Labs, Inc. v.

                                  20   LinkedIn Corp., 938 F.3d 985, 992 (9th Cir. 2019) (quoting All. for the Wild Rockies, 632 F.3d at

                                  21   1135). The issuance of a TRO is at the Court’s discretion. See All. for the Wild Rockies, 632 F.3d

                                  22   at 1131.

                                  23          The Court has considered the TRO motion, opposition, and reply; the parties’ oral

                                  24   arguments at the September 4, 2020 TRO hearing; the PI motion and opposition; the relevant law;

                                  25   and the record in this case. Below the Court analyzes in turn (1) the presence of serious questions

                                  26   going to the merits; (2) irreparable harm; (3) the balance of hardships; and (4) the public interest.

                                  27   All. for the Wild Rockies, 632 F.3d at 1135.

                                  28                                                      2
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION FOR TEMPORARY RESTRAINING ORDER
                                          Case 5:20-cv-05799-LHK Document 84 Filed 09/05/20 Page 3 of 7




                                   1           The Court finds that Plaintiffs have presented serious questions going to the merits at least

                                   2   as to Plaintiffs’ claims under the Administrative Procedure Act (“APA”). The Court does not

                                   3   prejudge these claims, but merely recognizes that the Plaintiffs have presented serious questions

                                   4   going to the merits of these claims.

                                   5           For example, there are serious questions as to whether the Replan is reviewable by this

                                   6   Court. There is a serious question as to whether Plaintiffs have standing to challenge the Replan.

                                   7   See Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2565–66 (2019) (holding that Plaintiffs had

                                   8   standing because an undercount of “as little as 2%” of noncitizen households constituted an injury

                                   9   in fact and was traceable to the Defendants’ actions). Additionally, there is a serious question as to

                                  10   whether the Replan constitutes final agency action. Although the United States Supreme Court

                                  11   decided in Franklin v. Massachusetts that the Secretary of Commerce’s transmission of a final

                                  12   Census report to the President is not final agency action, there is a serious question as to whether
Northern District of California
 United States District Court




                                  13   Franklin governs the facts in the instant case. 505 U.S. 788, 798 (1992) (explaining that the

                                  14   transmission was not final agency action because it “carries no direct consequences for the

                                  15   apportionment”). Finally, there is a serious question as to whether the Replan is committed to

                                  16   agency discretion by law. See Dep’t of Commerce v. New York, 139 S. Ct. at 2568 (noting that

                                  17   “census-related decisionmaking” is traditionally reviewable under the Administrative Procedure

                                  18   Act).

                                  19           There are also serious questions as to whether the Replan was arbitrary and capricious in

                                  20   violation of the APA. See 5 U.S.C. § 706(2)(A). The APA requires that Defendants consider the

                                  21   “important aspect[s] of the problem” before them. Motor Vehicle Mfrs. Ass’n v. State Farm Mut.

                                  22   Ins. Co., 463 U.S. 29, 43 (1983). Although Defendants justify the Replan based on the statutory

                                  23   deadline, Plaintiffs suggest that Defendants have failed to consider their other statutory

                                  24   obligations, including the statutory requirement that Defendants “conduct a census that is accurate

                                  25   and that fairly accounts for the crucial representational rights that depend on the census and the

                                  26   apportionment.” Dep’t of Commerce v. New York, 139 S. Ct. at 2569 (quoting Franklin, 505 U.S.

                                  27   at 819–20 (Stevens, J., concurring in part and concurring in the judgment)). Thus, there are

                                  28                                                     3
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION FOR TEMPORARY RESTRAINING ORDER
                                           Case 5:20-cv-05799-LHK Document 84 Filed 09/05/20 Page 4 of 7




                                   1   serious questions going to the merits of the Plaintiffs’ APA claims.

                                   2           As to irreparable harm, Plaintiffs identify and support with affidavits four potential

                                   3   irreparable harms that Plaintiffs will suffer as a result of inaccurate census data. First, Plaintiffs

                                   4   state that an inaccurate apportionment will violate their constitutional rights to political

                                   5   representation. Mot. 29. Second, Plaintiffs risk losing important federal funding from

                                   6   undercounting. Mot. 30. Third, Plaintiffs will need to expend resources to mitigate the

                                   7   undercounting that will result from the Replan. Mot. 31. Lastly, local government Plaintiffs’ costs

                                   8   will increase because those Plaintiffs rely on accurate granular census data to deploy services and

                                   9   allocate capital.

                                  10           These harms are potentially irreparable in two ways. To start, at least part of the harms

                                  11   may be constitutional in nature, and “the deprivation of constitutional rights ‘unquestionably

                                  12   constitutes irreparable injury.’” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting
Northern District of California
 United States District Court




                                  13   Elrod v. Burns, 427 U.S. 347, 373 (1976)). Moreover, to the extent the harm involves expending

                                  14   money or resources, “[i]f those expenditures cannot be recouped, the resulting loss may be

                                  15   irreparable.” Philip Morris USA Inc. v. Scott, 561 U.S. 1301, 1304 (2010) (Scalia, J., in

                                  16   chambers). Because the decennial census is at issue here, an inaccurate count would not be

                                  17   remedied for another decade, which would affect the distribution of federal and state funding, the

                                  18   deployment of services, and the allocation of local resources for a decade. Similar harms have

                                  19   thus justified equitable relief in previous census litigation. See, e.g., Dep’t of Commerce v. U.S.

                                  20   House of Representatives, 525 U.S. 316, 328–34 (1999) (affirming injunction against the planned

                                  21   use of statistical sampling in census and citing apportionment harms, among others); New York v.

                                  22   United States Dep’t of Commerce, 351 F. Supp. 3d 502, 675 (S.D.N.Y.) (issuing injunction and

                                  23   finding irreparable “the loss of political representation and the degradation of information”), aff’d

                                  24   in part, rev’d in part and remanded sub nom. Dep’t of Commerce v. New York, 139 S. Ct. 2551.

                                  25   Plaintiffs attached to their TRO motion an internal Bureau document indicating that the Replan’s

                                  26   compressed deadlines increase the risk of inaccuracy in the census count. ECF No. 66-3.

                                  27   Plaintiffs aver that each day that the Census does not conduct its field operations to reach and

                                  28                                                       4
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION FOR TEMPORARY RESTRAINING ORDER
                                           Case 5:20-cv-05799-LHK Document 84 Filed 09/05/20 Page 5 of 7




                                   1   count hard to reach populations increases the inaccuracy of the census count and thus increases

                                   2   their irreparable harm.

                                   3          By contrast, a temporary restraining order would merely require Defendants to do what

                                   4   Defendants had planned to do and were doing since April 13, 2020, when Defendants adopted the

                                   5   COVID-19 Plan, through August 3, 2020, when Defendants adopted the Replan. Moreover, the

                                   6   sole evidence Defendants submit in opposition to the TRO motion and the PI motion is the

                                   7   declaration of Albert E. Fontenot, Jr., Associate Director for Decennial Census Programs at the

                                   8   U.S. Census Bureau (hereafter, “Fontenot”). In his September 5, 2020 declaration, Fontenot

                                   9   declares that:

                                  10          Lack of field staff would be a barrier to reverting to the COVID Schedule were the Court
                                              to rule later in September. The Census Bureau begins terminating staff as operations wind
                                  11          down, even prior to closeout. Based on progress to date, as is standard in prior censuses,
                                  12          we have already begun terminating some of our temporary field staff in areas that have
Northern District of California




                                              completed their work. It is difficult to bring back field staff once we have terminated their
 United States District Court




                                  13          employment. Were the Court to enjoin us tomorrow we would be able to keep more staff
                                              on board than were the Court to enjoin us on September 29, at which point we will have
                                  14
                                              terminated many more employees.
                                  15   Font. Decl. at ¶ 98. Thus, Fontenot’s declaration underscores Plaintiffs’ claims of irreparable harm
                                  16   because the Bureau is terminating field staff now and will have difficulty rehiring such staff.
                                  17   Moreover, Fontenot’s declaration suggests that the burden of an injunction on Defendants is far
                                  18   less now than later in September.
                                  19          Furthermore, Defendants’ stated reason for the August 3, 2020 Replan is to get the Census
                                  20   count to the President by December 31, 2020 instead of April 30, 2021 as scheduled in the
                                  21   Bureau’s COVID-19 Plan. Font. Decl. at ¶ 81. However, Defendants’ sole declarant, Fontenot,
                                  22   acknowledged publicly less than two months ago that the Bureau is “past the window of being
                                  23   able to get accurate counts to the President by December 31, 2020.” U.S. Census Bureau,
                                  24   Operational Press Briefing – 2020 Census Update at 21 (July 8, 2020),
                                  25   https://www.census.gov/content/dam/Census/newsroom/press-kits/2020/news-briefing-
                                  26   programtranscript-july8.pdf. Similarly, on May 27, 2020, Tim Olson, head of field operations for
                                  27   the 2020 Census, stated during a May 26, 2020 webinar organized by the National Congress of
                                  28                                                  5
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION FOR TEMPORARY RESTRAINING ORDER
                                           Case 5:20-cv-05799-LHK Document 84 Filed 09/05/20 Page 6 of 7




                                   1   American Indians that, “we have passed the point where we could even meet the current

                                   2   legislative requirement of December 31st. We can’t do that anymore.” Nat’l Conf. of Am.

                                   3   Indians, 2020 Census Webinar: American Indian/Alaska Native, YouTube (May 26, 2020),

                                   4   https://www.youtube.com/watch?v=F6IyJMtDDgY&feature=youtu.be&t=4689. These statements

                                   5   support Plaintiffs’ claims of irreparable harm arising from an inaccurate census count. On

                                   6   balance, the Court finds that the balance of hardships tips sharply in favor of Plaintiffs.

                                   7           As to the public interest, when the government is a party, the analysis of the balance of the

                                   8   hardships and the public interest merge. See Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073,

                                   9   1092 (9th Cir. 2014) (citing Nken v. Holder, 556 U.S. 418, 435 (2009)). As the United States

                                  10   Supreme Court recognized, Congress has codified the public’s interest in “a census that is accurate

                                  11   and that fairly accounts for the crucial representational rights that depend on the census and the

                                  12   apportionment.” Dep’t of Commerce v. New York, 139 S. Ct. at 2569 (quoting Franklin, 505 U.S.
Northern District of California
 United States District Court




                                  13   at 819–820 (Stevens, J., concurring in part and concurring in judgment)) (discussing the Census

                                  14   Act, 2 U.S.C. § 2a). Other courts have held that “the public interest . . . requires obedience to the

                                  15   Constitution and to the requirement that Congress be fairly apportioned, based on accurate census

                                  16   figures” and that “it is in the public interest that the federal government distribute its funds . . . on

                                  17   the basis of accurate census data.” Carey v. Klutznick, 637 F.2d 834, 839 (2d Cir. 1980) (per

                                  18   curiam). Thus, the balance of the hardships and public interest tip sharply in Plaintiffs’ favor.

                                  19           Accordingly, having considered the TRO motion, opposition, and reply; the parties’ oral

                                  20   arguments at the September 4, 2020 TRO hearing; the PI motion and opposition; the relevant law;

                                  21   and the record in this case, the Court GRANTS Plaintiffs’ motion for a temporary restraining

                                  22   order. The Court finds that no security is necessary. See Jorgensen v. Cassiday, 320 F.3d 906, 919

                                  23   (9th Cir. 2003) (“Rule 65(c) invests the district court ‘with discretion as to the amount of security

                                  24   required, if any.’” (quoting Barahona–Gomez v. Reno, 167 F.3d 1228, 1237 (9th Cir. 1999)).

                                  25           IT IS HEREBY ORDERED THAT, effective as of the date of this Order, Defendants

                                  26   Commerce Secretary Wilbur L. Ross, Jr.; the U.S. Department of Commerce; the Director of the

                                  27   U.S. Census Bureau Steven Dillingham, and the U.S. Census Bureau are enjoined from

                                  28                                                       6
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION FOR TEMPORARY RESTRAINING ORDER
                                           Case 5:20-cv-05799-LHK Document 84 Filed 09/05/20 Page 7 of 7




                                   1   implementing the August 3, 2020 Replan or allowing to be implemented any actions as a result of

                                   2   the shortened timelines in the August 3, 2020 Replan, including but not limited to winding down

                                   3   or altering any Census field operations, until the Court conducts its September 17, 2020 hearing on

                                   4   Plaintiffs’ PI motion.

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: September 5, 2020

                                   8                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                   7
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION FOR TEMPORARY RESTRAINING ORDER
